Title: To Thomas Jefferson from D. Alexandre, 5 June 1789
From: Alexandre, D.
To: Jefferson, Thomas



Monsieur
Bayonne 5 Juin 1789

J’ay Bien recue la Lettre que vous m’aves fait l’honneur de m’ecrire avec l’aret du Conseil qui Concerne les huilles des Etats unis, dont j’ai fait Part à Notre Commerce, qui Languit un Peu avec les 13 Provinces, et [à] qui vous devriez, Monsieur, donner vos ordres et vos avis de frequenter plus souvant Notre Port de Bayonne, à Cause que le Commerce, et les autres Ports de France ce plaignent de la franchisse du Port de Bayonne, En disant que ce Port donné aux Etats Unis ne produit pas L’efet que l’on s’y attandoit, d’y voir venir Beaucoup de Navires Americains, quy vont dans tous les Ports de France, et abandonent Notre Port de Bayonne, qui leur Conviendroit Beaucoup mieux, ayant icy le Debouché de tout; mieux que Partout ailleurs, Surtout pour le tabac en fuille. Quand il est Beau, Gras, fuille Large et Noire, il se vandroit 50 à 60.₶ Le quintal de 100₶. au Lieu que celui que l’on nous envoy ne vaut rien, et l’on en a vandu à 24.₶ qui étoit venu de Nuyork Vous aures veu Le Discours qu’a fait Mr. Necker aux Etats Generaux Contre Bayonne et Lorian, mais votre Protection dans Ce Moment [est] de Représenter que ces deux Ports sont donnés aux Etats Unis par le traitté de Paix et d’alliance, que L’on ne peut les abolir, surtout celuy du port de Bayonne comme frontiere, quy est tres Necessaire au Commerce des Etats Unis, quy auroient plus frecanter ledit Port Sans l’entrave de ne pas y trouver une franchisse Generalle, dans tout le Pais du Labour de Basque francois, quy donneroit une plus fortte consomation aux Productions des Provinces des Etats unis. Je vous Préviens, Monsieur, que vous pouves voir le Cayer de Doleance dudit Pais du Labour qui demande aucy la franchisse du Reste de La Province dont Mr. Garat, avocat de Paris, est leur Député; et la ville de Bayonne Envoy aucy Egalement un Memoire à Mr. Boyetet à Paris pour demander qu’il ne soit fait ni Porté aucune atteinte à la franchisse de la ville de Bayonne accordée aux 13 Provinces des Etats unis sans même Craindre des justes plaintes des états unis à qui cella déplairoit avec Raison très fort. J’ai donné des ordres pour que L’on aye l’Honneur de vous Presanter ce Memoire et à vous mettre à la Portée d’empecher le Moindre Changement ni atteinte à la franchisse de Bayonne, au contraire demander la Generalle dans la Partie de la Province de Labour, quy formera une Consomation imance de Tabac en fuille et Morus. Votre Protection faira Evanouir  tout ce atteinte quy n’est fomantée, suivant moy, que Par la Ferme Generalle du Tabac, quy veulent etre Despot au Prix du Tabac; et positivant, si Notre Port franc etoit aboli ladite Ferme porteroit vos Tabacs de 20 à 24.₶ le plus Beaux. Pendant que Sy les Americains veulent m’en Envoyer de Belles fuilles fraiches, je suis sur de la vandre de 40., 50. et 60.₶ Le quintal, et leur fournir des Eaux de Vie à plus Bas prix que dans tous le port de france à moins de frais.
Je me flatte que vous voudres Bien vous Employer dans Cette affaire qui est, je vous assure, de Consequence pour les Etats unis, et je ne Cesserai Jamais de vous donner tous les avis que je Croiray avantageux à vos Provinces.
Dans ce Momant de Disette, Sy les Navires Americains nous avoit aportés de Grains icy, en fromant et Maïs, Ils y auroit doublé leur Capitaux. En attendant l’Honneur de votre Reponse, J’ai l’Honneur d’etre Bien Parfaitement, Monsieur V tr Hu & tr Osst ser

D Alexandre


Une Cargaison de Maÿs qui ne vaut a Fidelphie que 2. a été envoyée au Havre où elle n’a peu ce vandre et elle est arrivée icy. Elle a été vandue 7.₶ et 10s. la Conque, qui est Notre Mesure pesant 60 à 65 ₶. Et ce prix soutiendra jusqu’en 7bre. que la Recolte Commancera, mais L’on peut Compter ansuitte de 5. à 6.₶ La Conque.

